DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on September 12, 2019. Claims 1-19 are currently pending. Claims 17-19 are withdrawn by Applicant’s election. Claims 1-16 are fully examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to deploying a contract, classified in G06Q 10/10.
II. 	Claims 17-19, drawn to data sharing, classified in G06F 16/176. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as deploying a contract, subcombination II has separate utility such as data sharing. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different   classification;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Applicant’s Representative Ms. Belinda Lee on May 31, 2022, a provisional election was made to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 are directed to a method (process). Claim 16 is directed to a system. (product) Therefore, these claims fall within the four statutory categories of invention.
Claims 1-16 are directed to the abstract idea of deploying a contract, adding a pointer to the contract, and sending the pointer to a device. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1 and 16 recite: 
in response to a first providing device adding a first privacy data associated with a first user, deploying, by the first providing device, a data contract on a first blockchain, wherein the first privacy data is stored in a first local database of the first providing device and has a first metadata, and the data contract records the first metadata of the first privacy data; 
adding, by the first providing device, a first pointer to a relationship contract of the first providing device, and providing the first pointer to a first electronic device controlled by the first user, wherein the first pointer directs to the data contract; 
adding, by the first electronic device, the first pointer to a relationship contract of the first user; and 
in response to the first privacy data being authorized to be shared with a second providing device, providing, by the first electronic device, the first pointer to the second providing device to allow the second providing device to access the first privacy data through the first pointer.
Specifically claims 1 and 16 recite “adding a first privacy data associated with a first user, deploying a data contract, wherein the first privacy data has a first metadata, and the data contract records the first metadata of the first privacy data; adding, a first pointer to a relationship contract, and providing the first pointer, wherein the first pointer directs to the data contract, adding, the first pointer to a relationship contract of the first user; and in response to the first privacy data being authorized to be shared, providing, the first pointer to allow access the first privacy data through the first pointer,” which is deploying a contract, creating an address (pointer) to the contract data and giving the address to another entity to be used for accessing the contract data. Therefore the claim recites a fundamental economic principle or practice grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for deploying a contract, creating an address (pointer) to the contract data and giving the address to another entity to be used for accessing the contract data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a first providing device, a first blockchain, a first local database of the first providing device, a first electronic device controlled by the first user, and a second providing device, merely use one or more computers as tool to perform the abstract idea. The use of a first providing device, a first blockchain, a first local database of the first providing device, a first electronic device controlled by the first user, and a second providing device, etc., does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements a first providing device, a first blockchain, a first local database of the first providing device, a first electronic device controlled by the first user, and a second providing device, amounts to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claim 2, recites “wherein the first privacy data is a case history data of the first user, the first providing device corresponds to a first medical location, and the second providing device corresponds to at least one of a second medical location, an insurer, and an agent of the first user,” which describes the data and further elaborates on the abstract idea of claim 1.
Dependent claim 3 recites “wherein the first metadata of the first privacy data comprises at least one of a name of the first providing device, a diagnostic department and a diagnostician that generate the case history data, and a diagnosis time of the case history data”, which describes the data.
Dependent claim 4 recites “adding, by the second providing device, the first pointer to a relationship contract of the second providing device; and in response to the first pointer in the relationship contract of the second providing device being triggered, sending, by the second providing device, an access request for accessing the first privacy data to the first electronic device,” which further elaborates on the abstract idea recited in claim 1.
Dependent claim 5 recites “wherein the first metadata of the first privacy data comprises a hash value field in which a data hash value is recorded, and the data hash value is generated based on the first privacy data,” which describes data.
Dependent claim 7 recites “wherein the first metadata of the first privacy data comprises an access permission field, in which a name of the first providing device is recorded, and in response to the first privacy data being authorized to be shared with the second providing device, the method further comprises: adding, by the first providing device, a name of the second providing device to the access permission field,” which describes the data and further elaborates on the abstract idea of claim 1.
Dependent claim 8 recites “in response to receiving an access request of the second providing device for accessing the first privacy data, determining whether the name of the second providing device exists in the access permission field; and in response to the name of the second providing device existing in the access permission field, determining that the second providing device is a legal accessor of the first privacy data; otherwise, determining that the second providing device is not a legal accessor of the first privacy data,” which, further elaborates on the abstract idea of claim 1.
Dependent claim 9 recites “wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: deploying, in response to a user registration operation of the first user, the relationship contract associated with the first user on the first blockchain; and adding a user identity record associated with the first user to a user member contract on the first blockchain, wherein the user identity record comprises an identity hash value of the first user, a blockchain address, and a first relationship contract address, wherein the first relationship contract address directs to the relationship contract of the first user, and the identity hash value is generated based on identity information of the first user,” which further elaborates on the abstract idea of claim 1.
Dependent claim 10 recites “in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: deploying, in response to a provider registration operation of the first providing device, the relationship contract associated with the first providing device on the first blockchain; and adding a provider identity record associated with the first providing device to a provider member contract on the first blockchain, wherein the provider identity record comprises an identification number, a name, and a second relationship contract address of the first providing device, and the second relationship contract address directs to the relationship contract of the first providing device,” which further elaborates on the abstract idea of claim 1.
Dependent claim 11, recites “wherein in response to the first user selecting the first privacy data in a user interface of the first electronic device and correspondingly selecting, as an object to share the first privacy data, the second providing device from a plurality of providing devices displayed on the user interface, it is determined that the first privacy data is authorized to be shared with the second providing device,” which, further elaborates on the abstract idea of claim 1.
Dependent claim 12 recites, “in response to receiving an access request of the second providing device for accessing the first privacy data from the first electronic device, performing a verification operation on the second providing device; and in response to the second providing device passing the verification operation, providing, by the first providing device, the first privacy data in the first local database to the second providing device through the first electronic device,” which further elaborates on the abstract idea of claim 1.
	Dependent claim 13 recites “wherein the step of providing the first privacy data in the first local database to the second providing device through the first electronic device comprises: forwarding, by the first providing device, the first privacy data to the first electronic device held by the first user; and forwarding, by the first electronic device, the first privacy data to the second providing device,” which further elaborates on the abstract idea of claim 1.
Dependent claims 6 and 14-15 are directed to the abstract idea of claim 1, however, the additional elements of “calculating, by the second providing device, a reference hash value based on the first privacy data; and in response to the reference hash value matching the data hash value, determining, by the second providing device, that the first privacy data is not tampered with” (claim 6) and  “generating a chain hash value based on a plurality of blocks on the first blockchain; and releasing the chain hash value as a transaction to a second blockchain.” (claim 14) are sufficient to amount to significantly more than the judicial exception, and therefore integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 9-10, each claim recites “before the step of generating a first transaction, the method further comprises…” There is insufficient antecedent basis for “the step of generating a first transaction” in the claim.  
With respect to claim 12, the scope of the claim is rendered indefinite as the claim depends from claim 1 and therefore incorporates the limitations of claim 1. Claim 1 recites “providing, by the first electronic device, the first pointer to the second providing device to allow the second providing device to access the first privacy data through the first pointer.” However, claim 12 recites “providing, by the first providing device, the first privacy data in the first local database to the second providing device through the first electronic device.” It is not clear whether the privacy data is provided to the second providing device via the pointer provided by the first electronic device, or the privacy data is provided to the second providing device by providing the privacy data itself by the first providing device through the first electronic device. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 13, the scope of the claim is rendered indefinite as the claim depends from claim 1 and therefore incorporates the subject matter of claim 1. Claim 1 recites “providing, by the first electronic device, the first pointer to the second providing device to allow the second providing device to access the first privacy data through the first pointer.” However, claim 13 recites “forwarding, by the first providing device, the first privacy data to the first electronic device held by the first user” and “forwarding, by the first electronic device, the first privacy data to the second providing device.” It is not clear whether the privacy data is provided to the second providing device via the pointer provided by the first electronic device, or the privacy data is provided to the second providing device by forwarding the privacy data itself from the first providing device to the first electronic device, and from the first electronic device to the second providing device. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 13 is also rejected for incorporating the limitations of claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims  1-5, 7-8 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karafiloski et al (IEEE EUROCON 2017, 6–8 JULY 2017).
With respect to claims 1 and 16, Karafiloski et al. teach:
in response to a first providing device adding a first privacy data associated with a first user, deploying, by the first providing device, a data contract on a first blockchain, (Page 763, Col. 2, paragraph 4, Page 768, Col. 1, paragraph 2)
 wherein the first privacy data is stored in a first local database of the first providing device and has a first metadata, and the data contract records the first metadata of the first privacy data; (Page 766 Col. 1 paragraph 2, Page 767 Col. 1 Paragraph 2) 
adding, by the first providing device, a first pointer to a relationship contract of the first providing device, and providing the first pointer to a first electronic device controlled by the first user, wherein the first pointer directs to the data contract; (FIG. 1, Page 764 Col. 2 paragraph 3, Page 768 Col 1 paragraph 2) 
adding, by the first electronic device, the first pointer to a relationship contract of the first user; (dashboard: Page 764 Col.2 paragraph 3)
in response to the first privacy data being authorized to be shared with a second providing device, providing, by the first electronic device, the first pointer to the second providing device to allow the second providing device to access the first privacy data through the first pointer. (FIG. 3, Page 767 Col. 1 paragraph 4, Page 767 Col. 2 paragraph 3)
In addition, with respect to claim 16, Karafiloski et al. teach:
a system for sharing privacy data based on smart contracts comprising: a first providing device, a first electronic device controlled by a first user. (FIG. 1, Page 764 Col.2 paragraph 3)
With respect to claim 2, Karafiloski et al. teach the limitations of claim 1.
Moreover, Karafiloski et al. teach:
wherein the first privacy data is a case history data of the first user, the first providing device corresponds to a first medical location, and the second providing device corresponds to at least one of a second medical location, an insurer, and an agent of the first user. (Page 767 Col. 2 paragraph 3)
In addition, the examiner notes that the claim language indicates non-functional descriptive material and therefore does not further limit the scope of the claim.
With respect to claim 3, Karafiloski et al. teach the limitations of claim 2.
Moreover, Karafiloski et al. teach:
wherein the first metadata of the first privacy data comprises at least one of a name of the first providing device, a diagnostic department and a diagnostician that generate the case history data, and a diagnosis time of the case history data. (Page 767 Col. 2 paragraph 3)
In addition, the examiner notes that the claim language indicates non-functional descriptive material and therefore does not further limit the scope of the claim.
With respect to claim 4, Karafiloski et al. teach the limitations of claim 1.
Moreover, Karafiloski et al. teach:
adding, by the second providing device, the first pointer to a relationship contract of the second providing device;  (store access policies: Page 764 Col. 1 paragraph 4)
in response to the first pointer in the relationship contract of the second providing device being triggered, sending, by the second providing device, an access request for accessing the first privacy data to the first electronic device. (query the data using the pointer: Page 764 Col. 2 paragraph 3)
With respect to claim 5, Karafiloski et al. teach the limitations of claim 1.
Moreover, Karafiloski et al. teach:
wherein the first metadata of the first privacy data comprises a hash value field in which a data hash value is recorded, and the data hash value is generated based on the first privacy data. (Page 764 Col. 2 paragraph 3)
With respect to claim 7, Karafiloski et al. teach the limitations of claim 1.
Moreover, Karafiloski et al. teach:
wherein the first metadata of the first privacy data comprises an access permission field, in which a name of the first providing device is recorded, (Page 767 Col. 2 paragraph 3)
and in response to the first privacy data being authorized to be shared with the second providing device, the method further comprises: adding, by the first providing device, a name of the second providing device to the access permission field. (public key identity: Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 2)
With respect to claim 8, Karafiloski et al. teach the limitations of claim 7.
Moreover, Karafiloski et al. teach:
in response to receiving an access request of the second providing device for accessing the first privacy data, determining whether the name of the second providing device exists in the access permission field; (Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 2)
in response to the name of the second providing device existing in the access permission field, determining that the second providing device is a legal accessor of the first privacy data; (Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 3)
otherwise, determining that the second providing device is not a legal accessor of the first privacy data. (Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 3)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karafiloski et al. in view of Davies (US Patent Publication No.  2020/0186355)
With respect to claim 6, Karafiloski et al. teach the limitations of claim 5.
Karafiloski et al. do not explicitly teach:
in response to the second providing device obtaining the first privacy data, calculating, by the second providing device, a reference hash value based on the first privacy data; 
in response to the reference hash value matching the data hash value, determining, by the second providing device, that the first privacy data is not tampered with; otherwise, determining that the first privacy data has been tampered with. ([0291]-[0292])
However, Davies teaches:
in response to the second providing device obtaining the first privacy data, calculating, by the second providing device, a reference hash value based on the first privacy data; ([0289]-[0292])
in response to the reference hash value matching the data hash value, determining, by the second providing device, that the first privacy data is not tampered with; otherwise, determining that the first privacy data has been tampered with. ([0291]-[0292])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fraud prevention by recalculation hash values, as taught by Davies into the healthcare data access management of Karafiloski et al., in order to prevent altered data. (Davies: Abstract) 
With respect to claim 14, Karafiloski et al. teach the limitations of claim 1.
Karafiloski et al. do not explicitly teach:
generating a chain hash value based on a plurality of blocks on the first blockchain; and releasing the chain hash value as a transaction to a second blockchain.
However, Davies teaches:
generating a chain hash value based on a plurality of blocks on the first blockchain; (FIG. 5, [0268]-[0272], [0292]-[0295], [0304], [0320]-[0337])
releasing the chain hash value as a transaction to a second blockchain. ([0262]-[0269]
With respect to claim 15, Karafiloski et al. and Davies teach the limitations of claim 14.
Moreover, Karafiloski et al. teach wherein the second blockchain is an Ethereum public blockchain. (Page 766 Col. 2 paragraph 3 - Page 767 Col. 1 paragraph 1)
However, the claim recitation indicates non-functional descriptive material and therefore does not further limit the scope of the claim.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karafiloski et al. in view of Azaria et al. (2016 2nd International Conference on Open and Big Data)
With respect to claim 9, Karafiloski et al. teach the limitations of claim 1.
Karafiloski et al. do not explicitly teach:
wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: 
deploying, in response to a user registration operation of the first user, the relationship contract associated with the first user on the first blockchain; 
adding a user identity record associated with the first user to a user member contract on the first blockchain, wherein the user identity record comprises an identity hash value of the first user, a blockchain address, and a first relationship contract address, wherein the first relationship contract address directs to the relationship contract of the first user, and the identity hash value is generated based on identity information of the first user.
However, Azaria et al. teach:
wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: deploying, in response to a user registration operation of the first user, the relationship contract associated with the first user on the first blockchain; (Page 27 Col. 1 paragraph 3-4) 
adding a user identity record associated with the first user to a user member contract on the first blockchain, wherein the user identity record comprises an identity hash value of the first user, a blockchain address, and a first relationship contract address, wherein the first relationship contract address directs to the relationship contract of the first user, and the identity hash value is generated based on identity information of the first user. (Page 27 Col. 1 paragraphs 3-4 - Col. 2 paragraph 1) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relationship contracts between users and providers, as taught by Azaria et al. into the healthcare data access management of Karafiloski et al., in order to create and update contracts for data sharing on a blockchain. (Azaria et al., Page 26 Col. 1 paragraph 5) 
With respect to claim 10, Karafiloski et al. teach the limitations of claim 1.
Karafiloski et al. do not explicitly teach:
wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: deploying, in response to a provider registration operation of the first providing device, the relationship contract associated with the first providing device on the first blockchain; 
adding a provider identity record associated with the first providing device to a provider member contract on the first blockchain, wherein the provider identity record comprises an identification number, a name, and a second relationship contract address of the first providing device, and the second relationship contract address directs to the relationship contract of the first providing device.
However, Azaria et al. teach:
wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: deploying, in response to a provider registration operation of the first providing device, the relationship contract associated with the first providing device on the first blockchain; (FIG. 1, Page 27 Col. 1 paragraph 3-4)  
adding a provider identity record associated with the first providing device to a provider member contract on the first blockchain, wherein the provider identity record comprises an identification number, a name, and a second relationship contract address of the first providing device, and the second relationship contract address directs to the relationship contract of the first providing device. (FIG. 1, Page 27 Col. 1 paragraphs 3-4 - Col. 2 paragraph 1)
With respect to claim 11, Karafiloski et al. teach the limitations of claim 1.
Karafiloski et al. do not explicitly teach:
wherein in response to the first user selecting the first privacy data in a user interface of the first electronic device and correspondingly selecting, as an object to share the first privacy data, the second providing device from a plurality of providing devices displayed on the user interface, it is determined that the first privacy data is authorized to be shared with the second providing device. 
However, Azaria et al. teach:
wherein in response to the first user selecting the first privacy data in a user interface of the first electronic device and correspondingly selecting, as an object to share the first privacy data, the second providing device from a plurality of providing devices displayed on the user interface, it is determined that the first privacy data is authorized to be shared with the second providing device. (Page 27 Col. 2 paragraph 2-3, Page 28 Col. 1 paragraph 2, Page 29 Col. 1 paragraph 3)
With respect to claim 12, Karafiloski et al. teach the limitations of claim 1.
Karafiloski et al. do not explicitly teach:
in response to receiving an access request of the second providing device for accessing the first privacy data from the first electronic device, performing a verification operation on the second providing device; and 
in response to the second providing device passing the verification operation, providing, by the first providing device, the first privacy data in the first local database to the second providing device through the first electronic device.
However, Azaria et al teach:
in response to receiving an access request of the second providing device for accessing the first privacy data from the first electronic device, performing a verification operation on the second providing device; (Page 28 Col. 2 paragraph 6 – Page 29 Col. 1 paragraph 1) 
in response to the second providing device passing the verification operation, providing, by the first providing device, the first privacy data in the first local database to the second providing device through the first electronic device. (Page 28 Col. 2 paragraph 6 – Page 29 Col. 1 paragraph 1)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karafiloski et al. in view of Azaria, and further in view of Fu et al. (US Patent Publication No.  2016/0378949)
With respect to claim 13, Karafiloski et al. and Azaria et al. teach the limitations of claim 12.
Karafiloski et al. and Azaria et al. do not explicitly teach:
forwarding, by the first providing device, the first privacy data to the first electronic device held by the first user; and 
forwarding, by the first electronic device, the first privacy data to the second providing device.
However, Fu et al. teach:
forwarding, by the first providing device, the first privacy data to the first electronic device held by the first user; ([0129]-[0137])
forwarding, by the first electronic device, the first privacy data to the second providing device. ([0129]-[0137])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information forwarding, as taught by Fu et al. into the healthcare data access management of Karafiloski et al. and Azaria et al., in order to provide privacy data to a second entity via another device. (Fu et al., Abstract, [0051]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685         

/STEVEN S KIM/Primary Examiner, Art Unit 3685